The questions involved in this case are identical with the questions involved in the case of Huffman v. Brotherhood of R. Trainmen, ante, 446, 259 N.W. 663.
At the beginning of the trial, the following stipulation was entered in the record in open court, namely: "It is agreed between counsel inasmuch as the case of Howard Wasson v. Brotherhood of Railroad Trainmen, and the case of J.J. Hoffman (Thomas Jay Huffman) against said defendant, presents identically the same questions — the *Page 462 
same questions of law, and that the cases can conveniently be tried as one action, however, that the verdicts and judgments in the cases be separated and the filings of fact in regard to disability be separate in each case."
There were findings of fact and conclusions of law for the plaintiff in each case, but such findings of fact and conclusions of law conclusively show that the disability claims of the plaintiffs do not come under total and permanent disability claims as defined in § 68 of the constitution of the said Brotherhood of R. Trainmen, but do come as benevolent claims under § 70.
This case is controlled by the case of Huffman v. Brotherhood of R. Trainmen, supra, and the judgment of the lower court is reversed and the case ordered dismissed.
BURR, CHRISTIANSON, MORRIS and NUESSLE, JJ., concur.